PEE CUEIAM.
Dependant permanently disbarred.
The defendant, David C. Pickett, an attorney duly licensed to practice in the courts of the state of Oregon, is accused of professional misconduct in appropriating to his own use funds belonging to a client. A trial was had before a trial committee of the Oregon State Bar which resulted in a finding of professional misconduct and a recommendation to the Board of Governors of the Oregon State Bar that David C. Pickett be permanently disbarred.
The Board of Governors adopted the findings and recommendation of the trial committee and recom*34mends to this court that the defendant be permanently-disbarred. The defendant has not petitioned this court to review the recommendation or to reverse or modify the same.
We have reviewed the record in this cause and agree fully with the recommendation of the Board of Governors.
The defendant is permanently disbarred.